Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into this 13th day of
January, 2006 (the “Effective Date”), by and between Kenny Van Zant
(“Employee”), an individual, and Motive, Inc., a Delaware corporation
(“Motive”). In consideration of the mutual promises expressed herein, Employee
and Motive have agreed to the following terms and conditions.

 

1. EFFECTIVE DATE AND TERM. This Agreement will be effective as of the Effective
Date, and will remain in effect for a term of two years, unless earlier
terminated in accordance with paragraph 4. Continued employment beyond the
two-year term of this Agreement will not result in automatic renewal of this
Agreement. Rather, to renew this Agreement, Motive and Employee must state their
intention to renew this Agreement in a writing signed by both Motive and
Employee.

 

2. DUTIES. Motive agrees to continue to employ Employee as its Executive Vice
President of Marketing or in such other capacity as Motive may require. Employee
agrees to continue to work for Motive as its Executive Vice President of
Marketing or in such other capacity as Motive may require and to perform the
duties normally associated with that position and such other duties as Motive
may assign to Employee. Employee agrees that Employee will abide by all of
Motive’s policies, procedures, and directives as may be adopted, modified, or
issued by Motive from time to time.

 

3. COMPENSATION AND BENEFITS. While Employee is actively employed by Motive
pursuant to this Agreement, Employee will be entitled to the following
compensation and benefits:

 

(a) Base Salary. Motive will pay Employee a base annual Salary of $275,000, less
applicable withholdings and deductions. Employee’s Salary shall be subject to
review and potential adjustment, as determined by Motive; provided, however,
that Motive shall not reduce Employee’s Salary without Employee’s written
consent. “Salary” shall not include any payment or other benefit which is
denominated as or is in the nature of a bonus, incentive payment, profit-sharing
payment, retirement or pension accrual, insurance benefit, other fringe benefit
or expense allowance, whether or not taxable to Employee as income.

 

(b) Vacation. Employee shall accrue vacation commensurate with Employee’s
position. The accrual and carry-over (if any) of Employee’s vacation shall be in
accordance with Motive’s regular vacation accrual practices, as such practices
are adopted, modified, or implemented from time to time.

 

(c) Benefits. Subject to applicable eligibility requirements, Employee shall be
invited to participate in the same benefit plans or fringe benefit policies in
which other similarly situated, Employee-level employees of Motive are invited
to participate.

 

(d) Bonuses. Motive may or may not pay bonuses to Employee from time to time
based upon criteria to be set by Motive or its Board of Directors; provided,
however, that Motive shall pay a one-time bonus of $50,000 to Employee if
Employee remains an employee of Motive from the Effective Date through June 30,
2006.

 

(e) Stock Options/Restricted Stock. In connection with the execution of this
Agreement, Motive is granting to Employee according to Motive’s Amended and
Restated Equity Incentive Plan 50,000 shares of restricted stock, which shall
vest upon November 1, 2006; provided, however, that the shares of restricted
stock shall vest automatically and entirely upon a Change of Control. This
restricted stock grant, and any other stock options or restricted stock granted
to Employee, shall be governed by the terms of the agreement accompanying the
grant, Motive’s Amended and Restated Equity Incentive Plan, and other applicable
plan documents.

 

(f) Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean:

 

        (i) The consummation of a merger or consolidation of Motive with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of Motive immediately prior to such merger, consolidation or other
reorganization beneficially own immediately after such merger, consolidation or
other

 

PAGE 1 OF 5



--------------------------------------------------------------------------------

reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity; or

 

        (ii) The sale, transfer or other disposition of all or substantially all
of Motive assets; or

 

        (iii) A change in the composition of the Board of Motive, as a result of
which fewer than 50% of the incumbent directors are directors who either (i) had
been directors of Motive on the date 24 months prior to the date of the event
that may constitute a Change in Control (the “original directors”) or (ii) were
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the aggregate of the original directors who were still in
office at the time of the election or nomination and the directors whose
election or nomination was previously so approved; or

 

        (iv) Any transaction as a result of which any person is the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Motive representing at least 50% of the total
voting power represented by Motive’s then outstanding voting securities. For
purposes of this Paragraph (d), the term “person” shall have the same meaning as
when used in Sections 13(d) and 14(d) of the Exchange Act but shall exclude
(i) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or of a Parent or Subsidiary and (ii) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the Common Shares of the Company.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
Motive’s securities immediately before such transaction.

 

4. TERMINATION. This Agreement and Employee’s employment may be terminated by
either party at any time and for any reason, subject to the following
provisions:

 

(a) Termination by Employee. Employee agrees that if Employee intends to
terminate this Agreement or Employee’s employment for any reason, Employee will
give Motive at least 30 days’ advance written notice of such termination.

 

        (i) If Employee terminates Employee’s employment and this Agreement for
Good Reason and gives Motive the requisite notice of termination, and
subsequently executes (within a reasonable period of time) a mutually agreeable
release, Motive shall pay Employee severance in accordance with the terms of
Section 4(c).

 

        (ii) If Employee terminates Employee’s employment and this Agreement but
does not satisfy any or all of the other conditions of Section 4(a)(i) above for
any reason, Employee shall only be entitled to receive payment for Employee’s
base salary (less applicable deductions and withholdings) through the actual
date this Agreement is terminated and payment for unused vacation (less
applicable deductions and withholdings) that has accrued as of the actual date
this Agreement is terminated and shall not be entitled to receive any other
payment from Motive of any kind under this Agreement or otherwise.

 

(b) Termination by Motive. Motive may terminate this Agreement and Employee’s
employment at any time, with or without Cause and with or without notice.

 

        (i) If Motive terminates Employee’s employment and this Agreement
without Cause and Employee subsequently executes (within a reasonable period of
time) a mutually agreeable release, Motive shall pay Employee severance in
accordance with the terms of Section 4(c) below.

 

        (ii) Notwithstanding any other provision of this Agreement, Motive may
terminate this Agreement and Employee’s employment for Cause without advance
notice, payment, or penalty of any kind. In such a case, Employee shall only be
entitled to receive payment for base salary (less applicable deductions and
withholdings) through the actual date this Agreement is terminated and shall not
be entitled to receive any further payment of any kind from Motive under this
Agreement or otherwise.

 

PAGE 2 OF 5



--------------------------------------------------------------------------------

(c) Severance. If Motive is required to pay Employee severance by the express
terms of Section 4(a)(i) or 4(b)(i) above, Motive shall pay to Employee in a
lump sum an amount equal to Employee’s aggregate base monthly salary for a
period of twelve months (less applicable withholdings and deductions). Employee
understands and agrees that Motive shall not be obligated to pay Employee
severance of any kind except as required by Section 4(a)(i) or 4(b)(i) and as
described in this Section 4(c).

 

(d) Release Required. Employee understands that, notwithstanding any other
provision of this Agreement, if Employee does not execute a mutually agreeable,
fully enforceable release, Employee shall not be entitled to any severance
payment of any kind following the termination of this Agreement or Employee’s
employment for any reason.

 

(e) Good Reason. For purposes of this Agreement, “Good Reason” exists if:
(i) Motive (or its successor) relocates Employee’s primary work location by more
than fifty (50) miles, such that Employee is required to relocate Employee’s
permanent residence to continue rendering duties under this Agreement, and
Employee does not consent to such relocation; (ii) Motive (or its successor)
prevents Employee from participating in the same benefit plans or fringe benefit
policies in which other similarly situated, Employee-level employees of Motive
(or its successor) are invited to participate, subject to applicable eligibility
requirements; or (iii) Motive (or its successor) requires Employee to devote the
majority of Employee’s time to the performance of duties that are materially and
substantially inconsistent with the status of Employee’s position with Motive,
Employee provides the Board with written notice of Employee’s objection to said
duties within thirty (30) days of said duties being required of Employee, and
Motive fails to cure the problem within thirty (30) days of the date the Board
receives Employee’s written notice.

 

(f) Cause. For purposes of this Agreement, “Cause” exists if: (i) Employee is
determined by Motive’s Board of Directors (or the Compensation Committee
thereof) to have engaged in misconduct (including but not limited to
drunkenness, dishonesty, repeated absenteeism without good cause, or sexual,
racial or age discrimination) during the course and scope of his employment with
Motive which resulted in injury to the business, reputation or goodwill of
Motive; (ii) Employee is determined by Motive’s Board of Directors (or the
Compensation Committee thereof) to have breached his fiduciary duties to Motive
or to have committed any act of fraud or embezzlement against Motive;
(iii) Employee is charged with, pleads guilty to or is convicted of any crime
involving moral turpitude; or (iv) any breach or breaches of this Agreement by
Employee occurs, which breaches are (A) singularly or in the aggregate,
material, and (B) not cured within 15 days of written notice of such breach or
breaches to Employee from Motive.

 

(g) Cooperation. Upon the termination of Employee’s employment for any reason,
Employee agrees to cooperate with Motive in transitioning Employee’s
responsibilities and duties as directed by Motive.

 

(h) Death. In the event Employee dies, this Agreement shall terminate as of the
end of the month during which his death occurs, with no obligation for payment
of any additional amounts.

 

(i) Disability. If Employee, due to physical or mental illness, becomes so
disabled as to be unable to perform substantially all of Employee’s duties for a
continuous period of four months, either party may by notice terminate
Employee’s employment effective as of the last day of the calendar month during
which such notice is given, with no obligation for payment of any additional
amounts.

 

5. EMPLOYEE WARRANTIES AND INDEMNITY.

 

(a) No Conflict. Employee represents and warrants that Employee is free to enter
into the terms of this Agreement and that Employee has no obligations to any
other legal entity or otherwise that are inconsistent with any of its
provisions.

 

(b) No Disclosure, Misuse, or Removal. Employee further represents and warrants
that Employee: (i) has not and will not disclose to Motive any confidential
business information or trade secrets belonging to any other legal entity;
(ii) will not and does not intend to use any confidential business information
or trade secrets

 

PAGE 3 OF 5



--------------------------------------------------------------------------------

belonging to any other legal entity in connection with Employee’s employment
with Motive; and (iii) has not removed any books, papers, or records belonging
to any other legal entity, including, without limitation, any documents
containing any confidential business information, business plans, confidential
customer information, or confidential or proprietary information about any other
legal entity’s products or services.

 

(c) Indemnification. Employee further agrees that in the event of a breach of
the foregoing representations and warranties, Employee will indemnify Motive for
any and all liability and losses including, without limitation, damages payable
to third parties, consequential losses, lost profits, costs and attorneys’ fees,
that Motive may incur as a result of such breach.

 

6. ARBITRATION. Motive and Employee expressly agree that any dispute between
them arising out of or relating to this Agreement or its termination or any
other aspect of Employee’s relationship with Motive or the termination of that
relationship (including any contract or tort claims, or claimed violations of
statute) shall be settled by binding arbitration administered by the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes, and judgment upon the award rendered by the arbitrator(s)
may be entered in any court with jurisdiction. The terms of this Section 6
survive the termination of this Agreement by either party for any reason.

 

7. MISCELLANEOUS

 

(a) Entire Agreement. This Agreement embodies the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, if any, between the parties regarding the subject
matter hereof. To the extent there is any conflict between the provisions of
this Agreement and any of Motive’s personnel and/or payroll policies, the terms
of this Agreement shall control.

 

(b) Modification. Both parties agree that neither has the authority to modify or
amend this Agreement unless the modification or amendment is in writing and
signed by both of them.

 

(c) Prior Agreement. Both parties acknowledge that this Agreement supercedes in
its entirety that certain Employment Agreement between Motive, BroadJump, Inc.
and Employee dated January 17, 2003.

 

(d) Notice To Employee. Notice to Employee shall have occurred and be effective
when: (i) Employee receives actual notice, whether in writing or otherwise;
and/or (ii) when a written notice is mailed via certified mail to Employee’s
then-current address as reflected in Motive’s records.

 

(e) Notice To Motive. Notice to Motive shall have occurred and be effective
when: (i) the Board receives written notice; and/or (ii) when a written notice
is delivered via certified mail to Motive’s then-current address.

 

(f) Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, the remainder of this Agreement shall remain
valid and enforceable to the extent feasible.

 

(g) No Waiver. Any waiver of any term of this Agreement by Motive shall not
operate as a waiver of any other term of this Agreement, nor shall any failure
to enforce any provision of this Agreement operate as a waiver of Motive’s right
to enforce any other provision of this Agreement.

 

(h) Survival. Employee’s obligations under this Agreement will be binding upon
Employee’s heirs, executors, assigns, and administrators and will inure to the
benefit of Motive, its subsidiaries, successors, and assigns.

 

(i) Proper Construction. The language of all parts of this Agreement shall in
all cases be construed as a whole according to its fair meaning, and not
strictly for or against any of the parties. Moreover, the paragraph headings
used in this Agreement are intended solely for convenience of reference and
shall not in any manner amplify, limit, modify or otherwise be used in the
interpretation of any of the provisions hereof.

 

PAGE 4 OF 5



--------------------------------------------------------------------------------

        8. CHOICE OF LAW AND VENUE. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS. BOTH
PARTIES EXPRESSLY CONSENT TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS
LOCATED IN TEXAS. THE PARTIES FURTHER AGREE THAT THE EXCLUSIVE VENUE FOR THE
RESOLUTION OF ANY DISPUTE RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT SHALL
BE IN THE STATE AND FEDERAL COURTS LOCATED IN TRAVIS COUNTY, TEXAS.

 

IN WITNESS WHEREOF, Employee and Motive have executed this Agreement as of the
Effective Date:

 

MOTIVE:      

EMPLOYEE:

By:

  /s/ Scott Harmon       /s/ Kenny Van Zant

Printed Name:

 

Scott Harmon

     

Printed Name:

 

Kenny Van Zant

Title:

 

President and Chief Executive Officer

           

 

PAGE 5 OF 5